Matter of Lewis v Taylor (2021 NY Slip Op 04753)





Matter of Lewis v Taylor


2021 NY Slip Op 04753


Decided on August 25, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 25, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ROBERT J. MILLER, J.P.
BETSY BARROS
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI, JJ.


2021-01771	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Teddy Lewis, petitioner,
vJanice A. Taylor, etc., respondent. Teddy Lewis, Attica, NY, petitioner pro se.


Letitia James, Attorney General, New York, NY (Charles F. Sanders of counsel), for respondent.

Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent, Janice A. Taylor, a Justice of the Supreme Court, Queens County, to determine an application for legal fees filed by the petitioner in a proceeding entitled Matter of Lewis v Bauman,  commenced in that court under Index No. 5859/19, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The instant proceeding is denied, as the petitioner's application for legal fees was determined before the commencement of the proceeding, by an order of the Supreme Court, Queens County, dated December 7, 2020.
MILLER, J.P., BARROS, CONNOLLY and IANNACCI, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court